Judgment unanimously modified on the law and facts to the extent of increasing the amount of the award to $63,940 and, as modified, affirmed, with costs to appellants. Memorandum: We find no proof in the record to sustain the finding of the trial court that the fair market value of claimants’ landlocked property (6.752 acres) remaining after the appropriation was $5,000 an acre for a total after value of $33,760. Claimants’ expert did place reliance on a comparable (Sale No. 6) that disclosed a per acre value of $5,481. But this property (unlike appellants’) had substantial frontage on two streets. While the witness made no attempt to adjust this sale he did express the opinion that the after value of subject property was $2,500 an acre. The expert called by the State fixed an after value of the same remaining land at $1,250 an acre-—a figure that would result in even greater damage to appellants. We find the per acre value of such remainder to be $2,500 and increase the award by the sum of $16,880. (Appeal from judgment of the Court of Claims, in action for permanent appropriation of realty.) Present — Bastow, P. J., Goldman, Del Vecchio, Witmer and Henry, JJ.